Name: Council Decision (CFSP) 2018/225 of 15 February 2018 amending Decision (CFSP) 2017/346 extending the mandate of the European Union Special Representative for Human Rights
 Type: Decision
 Subject Matter: EU institutions and European civil service;  rights and freedoms;  international affairs
 Date Published: 2018-02-16

 16.2.2018 EN Official Journal of the European Union L 43/14 COUNCIL DECISION (CFSP) 2018/225 of 15 February 2018 amending Decision (CFSP) 2017/346 extending the mandate of the European Union Special Representative for Human Rights THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 July 2012 the Council adopted Decision 2012/440/CFSP (1) appointing Mr Stavros LAMBRINIDIS as the European Union Special Representative (EUSR) for Human Rights. (2) On 27 February 2017, the Council adopted Decision (CSFP) 2017/346 (2), extending the mandate of the European Union Special Representative for Human Rights. The EUSR's mandate is to expire on 28 February 2019. (3) Decision (CFSP) 2017/346 provided the EUSR with the financial reference amount covering the period from 1 March 2017 to 28 February 2018. A new financial reference amount for the period from 1 March 2018 to 28 February 2019 should be established. (4) Decision (CFSP) 2017/346 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5(1) of Decision (CFSP) 2017/346, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the EUSR's mandate for the period from 1 March 2018 to 28 February 2019 shall be EUR 894 178. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2018. Done at Brussels, 15 February 2018. For the Council The President K. VALCHEV (1) Council Decision 2012/440/CFSP of 25 July 2012 appointing the European Union Special Representative for Human Rights (OJ L 200, 27.7.2012, p. 21). (2) Council Decision (CFSP) 2017/346 of 27 February 2017 extending the mandate of the European Union Special Representative for Human Rights (OJ L 50, 28.2.2017, p. 66).